Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 1 of 10 PageID #: 354



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CSX TRANSPORTATION, INC.,

            Plaintiff/Counterclaim Defendant,

v.                                        CIVIL ACTION NO. 1:20cv224
                                                    (KLEEH)

REBECCA CALOCCIA,

            Defendant/Counterclaim Plaintiff,
and

VIRGINIA CHRISTAFORE and
NANCY DUDA,

            Defendants.

                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

      Pending before the Court is Defendant Nancy Duda’s Motion to

Dismiss (“Motion”). [ECF No. 14]. For the reasons discussed herein,

the Motion is denied.

                           I.     INTRODUCTION


      On September 10, 2020, Plaintiff CSX Transportation, Inc.

(“CSX”) filed a Complaint alleging negligence, private nuisance,

trespass,   and   injunction    against   Defendants   Rebecca   Caloccia,

Virginia Christafore, and Nancy Duda (“Defendant Duda”). See ECF

No. 1, Compl. Defendant Nancy Duda filed a Motion to Dismiss the

actions pleaded against her. ECF No. 14. The Motion to Dismiss is

fully briefed and is the subject of this Memorandum Opinion and

Order.
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 2 of 10 PageID #: 355
                 MEMORANDUM OPINION AND ORDER DENYING
              DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

                                II.   FACTS

      CSX brings claims of negligence, private nuisance, trespass,

and   permanent   injunction   against   defendants    Rebecca   Caloccia,

Virginia Christafore, and Nancy Duda (collectively, “Defendants”).

See ECF No. 1, Compl., ¶¶ 48-75. CSX brings the action due to

alleged past and ongoing landslides from Defendants’ properties

onto CSX’s railroad right-of-way (“ROW”) located near milepost BNA

56.0 in Harrison County, West Virginia. Id. at ¶¶ 10-12. CSX

alleges that ROW at issue is approximately 20 feet wide “with one

set of railroad tracks and associated railbed located on the side

of hill approximately 80 feet above the northern bank of the West

Fork River.” Id. at ¶ 13. “Manmade drainage culverts run parallel

to the northern side of the tracks which then drain beneath the

tracks to the southern side of the tracks and down the south

slope.” Id. at ¶ 14. To the north of the ROW are three residential

or commercial properties, each allegedly owned by Defendants. Id.

at ¶ 17-21.

      Defendant Duda owns the western property adjacent to the

northern border of the ROW, which is described by the address 1614

Shinnston Pike, Clarksburg, WV 25601. Id. at ¶ 17. Defendant

Christafore owns the eastern property adjacent to the northern

border of the ROW and which spans approximately 40 acres. Id. at

¶ 18. Finally, Defendant Caloccia owns property that is adjacent
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 3 of 10 PageID #: 356
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

to the ROW and Duda properties, and abuts the Christafore property.

Id. at ¶¶ 19-21.

     Without a building permit, buildings were built at the top of

the slope above the ROW, along with a new paved roadway, driveway,

and parking lot. Id. at ¶¶ 27-28. The slope between the Caloccia

property and ROW became unstable on or about April 3, 2018, after

a heavy rainfall. Id. at ¶¶ 30-31. The rainfall caused mud and

rock to fall into the drainage culverts, obstructing CSX’s track

and disrupting CSX’s train operations. Id. at ¶¶ 31-32. CSX alleges

the debris originated from either the Caloccia, Christafore, or

Duda Property. Id. at ¶ 33. Property owners failed to take remedial

action to prevent further erosion onto CSX’s ROW. Id. at ¶ 35.

     Another slide occurred on or about September 10, 2018, and

again on or about December 17, 2019, causing a similar obstruction

to CSX’s ROW and track. Id. at ¶¶ 36-40. Still no remedial action

was taken after either slide. Id. As a result of the December 2019

slip and fill of drainage culverts, as well as construction of

buildings and pavement, a 20-foot section of a stone wall collapsed

on the ROW after several days of rain. Id. at ¶¶ 40-41. The slope

above CSX’s ROW remains unstable and slides continue to occur. Id.

at ¶¶ 43-45. The slides result in CSX incurring cost to remove

debris as well as train interruptions. Id. at ¶ 45. CSX has

incurred over $75,000.00 in damages. Id. at ¶ 46.

     CSX has alleged four causes of action against the defendants:
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 4 of 10 PageID #: 357
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

     1. Negligence,

     2. Private Nuisance,

     3. Trespass, and

     4. Injunction.



                          III. LEGAL STANDARD

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a Complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the Complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a Complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009). A court should dismiss a Complaint if it does

not contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 5 of 10 PageID #: 358
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

Ashcroft   v.   Iqbal,   556    U.S.   662,   678   (2009).   The   factual

allegations “must be enough to raise a right to relief above a

speculative level.” Twombly, 550 U.S. at 545. The facts must

constitute more than “a formulaic recitation of the elements of a

cause of action.” Id. at 555. A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).

      Importantly, “[a] dispositive motion . . . that is unsupported

by a memorandum may be denied without prejudice.” LR Civ. P.

7.02(a).



                               IV.   DISCUSSION

      Defendant Duda filed the instant motion to dismiss arguing

that CSX’s Complaint should be dismissed because (1) Defendant

Duda took ownership of the property in May 2020, after the alleged

mudslides that occurred in April 2018, September 2018, and December

2019, and therefore could not have been negligent or trespassed,

and injunctive relief regarding the same is improper against

Defendant Duda; and (2) no factual allegations exist that Defendant

Duda created a private nuisance. See Motion to Dismiss, ECF No.

14.

      CSX responded in opposition to the motion arguing that it has
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 6 of 10 PageID #: 359
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

overcome the pleading standards of Rule 8 of the Federal Rules of

Civil Procedure against Defendant Duda for counts one through four

of the Complaint. Response in Opposition, ECF No. 17. First,

because Defendant Duda must have been aware of the poor state of

the property prior to her purchase, a plausible negligence claim

exists. Id. Second, because Defendant Duda has failed to stabilize

the slope and therefore permitted unreasonable interference with

CSX’s use, this amounts to a private nuisance action. Id. Third,

the   allegations   in   the   complaint   state   a    plausible   claim   of

trespass against Defendant Duda for the slides which occurred after

May 5, 2020. Id. Fourth, Defendant Duda’s refusal to take action

to remediate her property will continue to interfere with CSX’s

use and threaten injury and damage to its employees and nearby

community. Id.


      a. Count One - Negligence

      Defendant Duda simply states CSX failed to state facts in

support of CSX’s negligence claim. To argue this, Defendant Duda

ignores the complaint. “In order to establish a prima facie case

of negligence in West Virginia,       it    must       be   shown   that    the

defendant has been guilty of some act or omission in violation of

a duty owed to the plaintiff.” Syl. Pt. 1, Parsley v. Gen. Motors

Acceptance Corp., 280, S.E.2d 703, 706 (W. Va. 1981). “Questions

of negligence, due care, [and] proximate cause . . . present issues
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 7 of 10 PageID #: 360
                 MEMORANDUM OPINION AND ORDER DENYING
              DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

of fact for jury determination when the evidence pertaining to

such   issues   is    conflicting    or   where   the   facts,   even   though

undisputed,     are    such   that   reasonable men     may   draw    different

conclusions from them.” Syl. Pt. 5, Hatten v. Mason Realty Co.,

135 S.E.2d 236 (W. Va. 1964). Importantly here, however, the

“determination of whether plaintiff is owed a duty of care by a

defendant must be rendered by the court as a matter of law.” Aikens

v. Debow, 541 S.E.2d 576, 578 (W. Va. 2000). Landowners have “an

obligation to correct [a hazard] within a reasonable period of

time after learning of its existence or after [the landowner]

should learn of its existence.” Miller v. Montgomery Investments,

Inc., 387 S.E.2d 296, 299 (W. Va. 1989).

       CSX alleges Defendant Duda has negligently failed to properly

maintain her property and prevent past, current, and future harm

to CSX due to slides from her property onto the ROW. See ECF No.

1, Compl., ¶¶ 48-54. The factual allegations in support of this

include April 2018, September 2018, and December 2019, alleged

slides from Defendant Duda’s property that damaged CSX’s ROW. Id.

at ¶¶ 25-40. While Defendant Duda argues that she took ownership

of the property in May 2020, CSX argues her property remains

unstable, debris continue to slide from her property onto the ROW,

causing damage, and the risk of future harm to CSX because of

Defendant     Duda’s     failure     to   stabilize     the   slope     remains

unmitigated. Id. at ¶¶ 35-40. CSX undoubtedly pleaded factual
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 8 of 10 PageID #: 361
                 MEMORANDUM OPINION AND ORDER DENYING
              DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

allegations    sufficient    to   raise   a   right   to   relief   above   a

speculative level. Twombly, 550 U.S. at 545. To the extent that

Defendant   Duda   briefly   argues   CSX’s    negligence    action   cannot

survive a motion to dismiss, she offers no developed argument

supported by any legal authority.         Without more, the Court cannot

find that Defendant Duda owes no duty to CSX to maintain her

property and remediate damage caused by her. Thus, the motion is

DENIED as to that issue.



     b. Count Two – Private Nuisance

     Defendant Duda again plainly argues CSX failed to state facts

in support of the private nuisance claim and offers no legal

authority in support. A private nuisance is “a substantial and

unreasonable interference with the private use and enjoyment of

another’s land.” Rhodes v. E.I. du Pont de Nemours and Co., 657

F.Supp.2d 751, 767 (S.D.W. Va. 2009) (internal citation omitted).

CSX has alleged that Defendant Duda has used her property in a way

that has unreasonably interfered with CSX’s ROW. ECF No. 1, Compl.,

¶¶ 57-61. Specifically, CSX asserts that Defendant Duda has failed

to stabilize the slope which continues to cause damage to CSX’s

ROW. Id.    Again, to the extent that Defendant Duda briefly argues

CSX’s private nuisance action cannot survive a motion to dismiss,

she offers no developed argument supported by any legal authority,

and the motion is DENIED on this ground.
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 9 of 10 PageID #: 362
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

     c. Count Three – Trespass

     In Defendant Duda’s two-sentence statement in support of her

motion to dismiss CSX’s trespass cause of action, she maintains

CSX failed to allege facts supporting trespass. “In West Virginia,

common law trespass is ‘an entry on another man’s ground without

lawful authority, and doing some damage, however inconsiderable,

to his real property.’ A continuing trespass occurs, for example,

when one person leaves on the land of another, with a duty to

remove it, ‘a structure, chattel, or other thing.’” Whiteman v.

Chesapeake Appalachia, L.L.C., 729 F.3d 381, 386 (4th Cir. 2013)

(internal citation and emphasis omitted). Like the allegations

contained in the Complaint in support of Counts One and Two, CSX

pleaded factual allegations sufficient to raise a right to relief

above a speculative level as to trespass. The motion as to this

issue is likewise DENIED.



     d. Count Four – Injunction

     Defendant Duda again meekly argues dismissal on this count.

Without any support whatsoever, she asserts that her property is

not at issue, but diverts blame to the Caloccia and Christafore

properties. A plaintiff must prove four elements to obtain a

permanent injunction:

     (1) that it has suffered an irreparable injury; (2) that
     remedies available at law, such as monetary damages, are
     inadequate to compensate for that injury; (3) that,
Case 1:20-cv-00224-TSK Document 55 Filed 08/13/21 Page 10 of 10 PageID #: 363
                MEMORANDUM OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS [ECF NO. 14]

      considering the balance of hardships between the
      plaintiff and defendant, a remedy in equity is
      warranted; and (4) that the public interest would not be
      disserved by a permanent injunction.

Mountain Valley Pipeline, LLC v. Wender, 337 F.Supp.3d 656, 673

(S.D.W. Va. 2018). CSX has properly alleged that without Defendant

Duda taking affirmative actions to stabilize her property, her

property   will   continue    to   slide   onto   the   ROW,   unreasonably

interfere with CSX’s use and enjoyment of the ROW, and subject CSX

to the threat of injury to its employees, damage to its property,

and harm to the nearby community. Compl. ¶¶ 68-75, Response in

Opposition, ECF No. 17. CSX likewise survives Defendant Duda’s

motion to dismiss on this ground, and the motion is DENIED.



                             V.    CONCLUSION

      Defendant Duda’s Motion to Dismiss [ECF No. 14] is denied on

all grounds.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all

counsel of record.

      DATED: August 13, 2021

                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE
